MEMORANDUM OPINION
PER CURIAM.
Plaintiff Ecclesia, Inc., purchased 117 acres of undeveloped land in Deerfield Township, Michigan, with an eye towards building residential housing. Although Ecclesia ultimately developed the property, it initiated this federal lawsuit alleging that the zoning decisions of defendants— Deerfield Township, its Board of Trustees, Planning Commission, Zoning Board of Appeals, and three individuals—violated, inter alia, the company’s right to due process and equal protection.
Plaintiff now appeals from the district court’s grant of summary judgment to defendants.
Having had the benefit of oral argument, and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in granting summary judgment to defendants.
Because the reasoning which supports judgment for defendants has been articulated by the district court, the issuance of a detañed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Memorandum Opinion and Order dated August 7,1998.